Order filed March 10, 2022.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-22-00142-CV



                               IN RE U.L., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               507th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-53465

                                      ORDER

      On March 3, 2022, relator U.L., mother in the underlying matter, filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Jim Evans, presiding judge of the 507th District Court of Harris
County, to vacate the trial court’s February 1, 2022, temporary orders in suit to
modify parent-child relationship.

      Relator must file with the petition a sufficient record to establish the right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); see
also In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, orig.
proceeding) (stating that “[t]hose seeking the extraordinary remedy of mandamus
must follow the applicable procedural rules. Chief among these is the critical
obligation to provide the reviewing court with a complete and adequate record.”)
(footnote omitted)).
      Relator’s petition and appendix do not comply with the Texas Rules of
Appellate Procedure. In support of relator’s mandamus, relator provided the Court
with various documents; however, relator did not include a verification that relator
filed with her petition “a certified or sworn copy of every document that is material
to the relator’s claim for relief and that was filed in any underlying proceeding.”
Tex. R. App. P. 52.7(a)(1). Relator also did not verify that relator filed with her
petition “a properly authenticated transcript of any relevant testimony from any
underlying proceeding . . . or a statement that no testimony was adduced in
connection with the matter complained.” Tex. R. App. P. 52.7(a)(2). By this
order, the Court gives relator notice that the petition will be denied unless relator
supplements and/or amends her petition to addresses the record issues identified
above on or before March 18, 2022.

      The court requests that the real party in interest, B.K.R, father in the
underlying matter, file a response to the petition for writ of mandamus on or before
April 15, 2022. See Tex. R. App. P. 52.4, 52.8(b)(1).

      It is so ORDERED.


                                       PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                          2